Citation Nr: 0613385	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee. 

2.  Entitlement to service connection for degenerative joint 
disease of the left knee. 

3.  Entitlement to an initial increased (compensable) rating 
for a service-connected scar from shrapnel wound of the right 
knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from February 1941 to 
July 1945 and November 1951 to February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas. In an August 2003 
rating decision, the RO denied service connection for 
degenerative joint disease of the left knee; and granted 
service connection for a scar from a shrapnel wound to the 
right knee, assigning a 0 percent rating effective September 
9, 2002.  In February 2005, the RO denied service connection 
for degenerative joint disease of the right knee.  The Board 
remanded this matter in September 2005 for further 
development. 


FINDINGS OF FACT


1.  Competent medical evidence does not relate the veteran's 
degenerative joint disease of the right knee to active 
service or to his service-connected scar from shrapnel wound 
of the right knee.  

2.  There were no complaints of, or treatment for, left knee 
problems in service, or for many years following separation 
from active service. 

3.  Competent medical evidence does not relate the veteran's 
degenerative joint disease of the left knee to active service 
or to his service-connected scar from shrapnel wound of the 
right knee.  

4.  Examination of the veteran's shrapnel wound of the right 
knee demonstrates an anterolateral scar that is well healed, 
measuring 3.5 centimeters (cm); it is not tender to palpation 
with some medial periarticular thickening; no other 
limitation of function of the affected part was noted on 
examination.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by service, presumed to be due to 
service, or otherwise related to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5102, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

2.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by service, presumed to be due to 
service, or otherwise related to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5102, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected shrapnel wound 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §  
4.118, Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice was made prior to the veteran 
receiving the initial unfavorable agency decisions involving 
his service connection claims for degenerative joint disease 
of the left and right knees.  VA fully notified the veteran 
of what is required to substantiate his claims in letters 
dated in October 2002 for the left knee claim and September 
2004 for the right knee claim.  In addition, the veteran was 
informed of the above regulations in the December 2003 and 
April 2005 statements of the case (SOC) and subsequent 
supplemental statements of the case (SSOC).  For the 
compensable rating claim, the veteran received proper 
notification in a March 2004 letter from the RO, along with 
information concerning the applicable regulations in the 
December 2003 SOC and subsequent SSOCs.  Together, the 
letters, SOCs, and SSOCs provided the veteran with a summary 
of the evidence, the applicable laws and regulations, and a 
discussion of the facts of the case, and the basis for the 
denials.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, the veteran was requested to submit any 
evidence in his possession.  No other evidence was identified 
or submitted by the veteran.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
service connection claims, and to respond to VA notices.  
Furthermore, while proper notification was not received prior 
to the initial rating determinations, the veteran has not 
asserted, nor can the Board find, that any prejudice to the 
veteran resulted from the post-decisional notice.  As such, 
the duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103 (2005).
  
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the letters dated in October 2002 and 
September 2004 did not include the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's service connection claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  For the compensable rating 
claim, no notice was provided involving the effective date 
for the disability on appeal.  Again, despite the inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard, supra.   The veteran was assigned an effective date 
as of the date of claim. The veteran has not otherwise 
asserted prejudice involving failure to notice of an 
effective date claim.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, VA medical 
records, VA examination reports, private medical records, and 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Service Connection 

The veteran is claiming service connection for degenerative 
joint disease of the right and left knees.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West Supp. 2005).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

Certain chronic disabilities, including arthritis, may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, service medical records show that the veteran 
sustained a shrapnel wound to the medial aspect of the right 
knee in August 1944.  X-ray evidence noted a foreign body 
lateral and posterior to the lateral condyle of the right 
femur.  There were no other reports noting treatment 
involving the shrapnel wound.  The service medical records 
also failed to show any other complaints or treatment for the 
right or left knees.  Examination for extended active duty 
dated in November 1951 indicated that other than shrapnel 
wound, examination was essentially negative.  Separation 
examination report dated in February 1953 indicated that the 
veteran's lower extremities were clinically evaluated as 
normal.  In addition, service medical records do not show any 
clinical evidence of degenerative arthritis of the lower 
back.  

There are no post-service medical records in the claims file 
dated prior to 2002.  Private medical records and VA medical 
records from 2002 through 2003 note treatment for bilateral 
knee pain.  Current medical records dated in December 2002, 
April 2003, and August 2003 a show diagnosis of 
osteoarthritis and degenerative joint disease of the knees.  
Specifically, VA X-ray reports dated in August 2003 indicate 
degenerative changes to both the right and left knee.  As the 
evidence shows that the earliest the veteran was diagnosed 
with degenerative arthritis of the knees was many years 
following separation from service, he is not entitled to 
service connection for degenerative joint disease of the 
knees on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

In his appeal, the veteran indicated that he believed that 
his current right and left knee disorders were related to the 
shrapnel wound injury he had in service.  In this case, there 
are two VA etiological opinions addressing the issue of 
whether the veteran's current knee disorders are directly 
related to service or is secondary to his service-connected 
shrapnel wound to the right knee: August 2003 VA examination 
report and November 2005 VA examination report.  
  
The August 2003 VA examination report addressed the issue 
involving the left knee.  The examiner opined that the 
veteran had patellofemoral degenerative joint disease of the 
left knee was due to age and attrition and was unrelated to 
the shrapnel fragment wound of the right knee.  

The August 2003 VA examiner's opinion is based upon 
examination of the veteran, diagnostic testing, review of 
claims file, and the veteran's history.  The examiner's 
finding is supported by the veteran's own history.  The 
veteran indicated that the onset of his bilateral knee pain 
was when he turned 80 years old.  When interviewed, the 
veteran was not sure which knee the wound was on at this 
point, but indicated that it was located on the posterior 
part of the knee and it was purple in color.  There is also 
no medical evidence indicating any connection between the 
left knee disorder and service, or his shrapnel wound to the 
right knee.  Based upon the above information, the Board 
finds the August 2003 VA examination report to be competent 
medical evidence that is supported by the record and reasoned 
analysis.  

For the right knee, a VA examination was performed in 
November 2005.  Following evaluation, the examiner diagnosed 
the veteran as having degenerative joint disease of the right 
knee with moderate symptoms, slight progression.  The 
examiner commented that the veteran indicated that symptoms 
involving the right knee began three to four years prior and 
that he has moderate symptoms at this time.  The veteran was 
treated in 1944 and was hospitalized for three to four 
months, thereafter returned to duty.  The veteran had a very 
active life in service and to date.  Based upon this 
information, the examiner opined that it was less likely than 
not that the current degenerative joint disease is due to the 
shrapnel injury that was sustained in 1944.  Rather, the 
veteran's current right knee disorder was due to interim 
degenerative changes. 

Upon review, the November 2005 examiner's opinion and 
rationale are supported by the facts in the record.  There is 
no evidence of further treatment involving the right knee in 
service or any problems involving the knee until many decades 
following service.  The veteran was not diagnosed with 
degenerative changes to the right knee until many decades 
after service.  As such, the Board finds the November 2005 VA 
examination report to be competent medical evidence that is 
supported by the record and reasoned analysis.  

The Board recognizes the veteran's statements that he 
believes his right and left knee is related to his in-service 
shrapnel injury, or otherwise related to service.  Indeed, 
the veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, there is no evidence of 
record that the veteran has specialized medical knowledge to 
be competent to offer medical opinion as to cause or etiology 
of the claimed disorders.  See Grottveit v. Brown, 5 Vet. 
App. 91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The probative persuasive medical evidence shows 
that the veteran's right and left knee disorders are not 
related to service or his service-connected shrapnel wound to 
the right knee.

The preponderance of the evidence is against the service 
connection claims for degenerative joint disease of the right 
and left knees.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran is service-connected for shrapnel wound of the 
right knee under Diagnostic Code 7805. The regulations for 
evaluation of skin disabilities were revised, effective on 
August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002) has been 
in effect during this entire claim.  

As noted above, the record shows that the veteran sustained a 
shrapnel wound to the right knee in August 1944.  The RO 
assigned a noncompensable evaluation for  under Diagnostic 
Code 7805.  Diagnostic Code 7805 is for scars, rated on 
limitation of function of affected part.  The Board will also 
evaluate the claim under Diagnostic Code 7803 (superficial, 
tender) and Diagnostic Code 7804 (superficial, painful on 
examination).

VA examination report dated in August 2003 noted a nontender 
movable parapatella scar on the lateral side of the right 
knee that measured 3 cm. in length.  
VA examination report dated in November 2005 indicated that 
there was an anterolateral scar that was well healed, 
measuring 3.5 cm.  It was not tender to palpation, but with 
some medial periarticular thickening.  Therefore, a 
compensable evaluation is not warranted for scarring under 
Diagnostic Codes 7803 and 7804.

Similarly, a compensable evaluation is not warranted for 
scarring under Diagnostic Code 7805.  The average normal 
range of motion is 0 to 140 degrees.  38 C.F.R. § 4.71a, 
Plate II.  Diagnostic Code 5260 assigns a 30 percent rating 
for flexion limited to 15 degrees; a 20 percent rating for 
flexion limited to 30 degrees; a 10 percent rating for 
flexion limited to 45 degrees; and a noncompensable rating 
for flexion limited to 60 degrees.  Diagnostic Code 5261 
addresses limitation of extension of the leg, and assigns a 
20 percent rating for extension limited to 15 degrees; a 10 
percent rating for extension limited to 10 degrees, and a 
noncompensable rating for extension limited to 5 degrees.  VA 
General Counsel recently held that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for the same 
joint. VAOPGCPREC 9-04 (2004).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regarding  the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Upon review, both the August 2003 and November 2005 VA 
examination reports show limitation of extension to 5 
degrees, which is a noncompensable evaluation.  Moreover, 
neither examination revealed limitation of flexion to a 
compensable level.  In addition, the November 2005 examiner 
noted that there was no additional limitation with repetitive 
use or additional limitation with flare-ups.  There was also 
no instability of the right knee on examination.  

The Board notes that it was not clear from the reports 
whether any of the limitations involving the right knee were 
attributable to his degenerative changes or to the scar 
itself.  Nevertheless, the limitations noted on examination 
did not warrant a compensable evaluation under Diagnostic 
Codes 5261 or 5262.  As such, a compensable evaluation is not 
warranted under Diagnostic Code 7805 for limitation of right 
knee due to scarring.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for entitlement to a 
compensable evaluation for shrapnel wound of the right knee.  
The veteran indicated that in a March 2004 statement that he 
was offered a 30 percent disability benefit in July 1945 
because of his knee and turned it down.  However, the Rating 
Schedule provides the sole criteria for evaluating the 
disability and assigning compensation benefits from VA.  
Based upon that criteria, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit- 
of-the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2005).

Extraschular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's shrapnel wound.  In that regard, the 
Board does not find that record reflects that the veteran's 
disorder on appeal has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  In light of 
the foregoing, the Board finds that it is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee is denied. 

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.   

Entitlement to an initial increased (compensable) rating for 
a service-connected scar from shrapnel wound of the right 
knee is denied. 



______________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


